PER CURIAM.
J. A. Burks and J. A. Burks, Jr., recovered judgment against Scott Means, Jr., in the sum of $1,437.10. The evidence heard by the trial judge without a jury is in conflict as to whether the note on which the amount was due was executed by the parties as participants in a joint venture or by appellant as principal and ap-pellees, as sureties. There is sufficient evidence to sustain the finding that appellees were sureties. All questions presented on appeal have been considered and no prejudicial error has been found.
The motion for an appeal is overruled and the judgment is affirmed.